Citation Nr: 0734779	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  07-34 320	)	DATE
	)
	)


THE ISSUE

Whether an April 14, 1994 decision by the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous (CUE) 
in denying an evaluation in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

(The moving party's claims for earlier effective dates for 
the grant of a 70 percent rating for PTSD and a total 
disability evaluation based on individual unemployability and 
clear and unmistakable error in prior regional office 
decisions is the subject of a separate decision by the 
Board.)

REPRESENTATION

Moving party represented by:  John Cheatham, Attorney at Law


APPEARANCE AT ORAL ARGUMENT

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the veteran as to CUE in an April 14, 
1994 Board decision.  The Board notes that additional 
evidence from the veteran was received.  Pursuant to 38 
C.F.R. § 20.1405(b) (2007), however, no new evidence will be 
considered in connection with the disposition of a motion 
based on CUE.  Consequently, the Board is precluded from 
considering any evidence submitted after the subject Board 
decision in reaching its decision as to the matter of CUE.

The veteran provided oral argument on his motion before the 
undersigned in August 2007 at the local regional office in 
Columbia, South Carolina.  A transcript of the oral argument 
is on file.

This case has been advanced on the docket.


FINDINGS OF FACT

1.  In an April 14, 1994 decision, the Board denied 
entitlement to an evaluation in excess of 30 percent for 
PTSD.

2.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the Board or 
that the pertinent statutory or regulatory provisions were 
incorrectly applied in the April 14, 1994 Board decision.


CONCLUSION OF LAW

The April 14, 1994 decision in which the Board denied 
entitlement to an evaluation in excess of 30 percent for PTSD 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the effect of 
the Veterans Claims Assistance Act of 2000 (VCAA) in this 
claim.  The issue before the Board is a legal challenge to a 
prior Board decision and does not involve acquiring or 
submitting any additional evidence.  Further, the Court has 
held that the VCAA is not applicable to clear and 
unmistakable error claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  

The Court has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  ( 1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of error.  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

The regulations governing clear and unmistakable error in a 
decision of the Board appear at 38 C.F.R. §§ 20.1400-1411 
(2007).  Section 20.1403 provides:  

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed. -- (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error. -- (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

At the hearing before the undersigned, the veteran asserted 
that in connection with the Board's April 1994 decision, the 
Board failed to assist the veteran, failed to consider 
evidence, and/or failed to apply the proper rating criteria, 
Transcript at 23-26 (2007), and that such was CUE.  The 
veteran's representative has also asserted that the Board 
decision on the claim for a rating in excess of 30 percent 
for PTSD would have been manifestly different but for the 
Board's alleged error.  The Board notes that the Court 
dismissed the veteran's appeal in regard to the April 1994 
Board decision in July 1994.  

As noted, an alleged failure in the duty to assist may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  In regard to the veteran's assertion 
that evidence was not considered at the time of the April 
1994 Board decision, the Board notes that in rendering a 
determination the whole of the record is considered; however, 
the Board is not required to cite to every piece of evidence 
in rendering the decision.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Regardless, the April 1994 decision reflects that 
the Board considered the evidence, to include the service 
medical and personnel records showing involvement in combat 
operations with the enemy, post-service medical records, to 
include inpatient records, dated in November 1978, showing a 
self-inflicted gunshot wound to the leg, and a 
contemporaneous psychiatric examination report, in which 
depressive neurosis was diagnosed.  In addition, the Board 
considered a July 1989 VA psychiatric examination, the 
veteran's September 1990 and November 1993 testimony, and 
treatment records, to include those dated in 1991 and 1992, 
as well as work-related records.  

Under the criteria extant at the time of the 1994 Board 
decision, in order to warrant a 70 percent evaluation for 
PTSD, the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 50 percent evaluation for 
PTSD was warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and by reason of the psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
were so reduced as to result in a considerable industrial 
impairment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1994).

In exercising judgment, the Board can and must analyze the 
evidence that was before the Board at the time of the 
decision.  See Hauck v Nicholson, 403 F.3d 1303 (2005).  
Here, the Board noted that the veteran had been employed for 
the prior four years and that except for a single notation on 
an outpatient treatment record that the veteran's PTSD was 
'considerable to severe,' all other clinical evidence, to 
include a recent VA examination, supported no more than 
moderate or definite social and industrial impairment due to 
PTSD.  When faced with a request to determine whether CUE 
exits in a particular case, the Board may assume that at the 
time of the challenged decision, the Board had been aware of, 
and duly considered, extant law, and had formed a conclusion 
as to whether the prior decision was supportable in light of 
that evidence and law.  Moreover, to the extent the veteran 
is arguing that there was insufficient evidence in 1994 to 
support the Board's decision to deny an increased rating, 
such allegations are not sufficient for a claim of CUE, as 
the veteran is essentially disagreeing with the Board's 
weighing of the evidence, which does not amount to CUE.  See 
38 C.F.R. § 20.1403(d)(3).

Ultimately, as shown above, the allegation of CUE rests upon 
a theory of how the evidence was weighed.  Based upon the 
regulations that existed at that time, the decision was 
supportable and the April 1994 Board decision does not 
involve CUE.


ORDER

There was no clear and unmistakable error in a April 14, 
1994, Board decision denying an evaluation in excess of 30 
percent for PTSD, and the motion to revise that decision is 
denied.



____________________________________________
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



